Examiner’s Comments
1.	This office action is in response to the application received on 5/30/2019.
	Claims 1-24 have been canceled by applicant.
	Claims 25-43 are pending and have been examined on the merits, and now allowed.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities:
The specification needs to be updated to include currently PAT 10729436.  
Appropriate correction is required.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  
With respect to claim 25 and 32, the combination of the structural elements recited in claims 25 and 32 is what make the claimed subject matter allowable over the prior arts of record. 
With respect to claim 25, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical fastener cartridge and a sled assembly, comprising: a central member configured to operably interface with the cutting member when said sled assembly is in a proximal-most starting position; and a pair of first and second cam members on each lateral side of said central member, wherein each said first camming member comprises a first cam height and wherein each said second camming member comprises a second camming height that differs from said first camming height, and wherein each said first camming member comprises a first cam distal end, wherein each said second camming member comprises a 303167760_34Attorney Docket No. END5675USCNT35/050504CN35Preliminary Amendment Dated June 6, 2019second cam distal end, and wherein each said first cam distal end is distal to each said second cam distal end.
With respect to claim 32, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical fastener cartridge and a camming member, wherein said camming member comprises: a central cam body configured to operably interface with the cutting member and move within said slot between said proximal portions and said distal portions of said first and second cartridge body portions; a first cam wedge and a second cam wedge, wherein said second cam height differs from said first cam height; a third cam wedge and a fourth cam wedge, wherein said fourth cam height differs from said third cam height.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


1/6/2021